 


110 HRES 1463 EH: Recognizing the benefits of service-learning as a teaching strategy to effectively engage youth in the community and classroom, and supporting the goals of the National Learn and Serve Challenge.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1463 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Recognizing the benefits of service-learning as a teaching strategy to effectively engage youth in the community and classroom, and supporting the goals of the National Learn and Serve Challenge. 
 
 
Whereas service-learning is a teaching method that enhances academic learning by integrating classroom content with relevant activities aimed at addressing identified community or school needs;  
Whereas service-learning has been used both in school and community-based settings as a teaching strategy to enhance learning by building on youth experiences, granting youth a voice in learning, and making instructional goals and objectives more relevant to youth;  
Whereas service-learning has been identified as an effective tool in addressing the Nation’s dropout epidemic by making education more hands-on and relevant, especially to disadvantaged youth;  
Whereas service-learning provides great benefits to disadvantaged and at-risk youth by building self-confidence, which often translates into overall academic and personal success;  
Whereas service-learning provides not only meaningful experiences, but a greater quantity and quality of interactions between youth and potential mentors in the community;  
Whereas service-learning simultaneously empowers youth as both engaged learners and actively engaged citizens and contributors to the community;  
Whereas youth engaged in service-learning provide critical service to the community by addressing a variety of needs in American towns, cities, and States, including needs such as tutoring for young children, elderly care, community nutrition, disaster relief, environmental stewardship, financial education, public safety, and a host of other needs;  
Whereas far reaching and diverse research shows that service-learning enhances the academic, career, cognitive, and civic development of kindergarten through 12th-grade students, and of higher education students;  
Whereas service-learning strengthens and increases the number of partnerships among institutions of higher education, local schools, and communities, which strengthen communities and improve academic learning;  
Whereas service-learning programs unleash a multitude of skilled and enthusiastic college students to serve in the communities surrounding their colleges;  
Whereas service-learning programs engage students in community-based research and are strengthening the ability of America’s nonprofit organizations to meet community needs;  
Whereas Learn and Serve America, the only federally funded program dedicated to service-learning, annually engages over 1,500,000 youth in service-learning;  
Whereas Learn and Serve America engages these youth by leveraging public-private investment that leads to a highly cost-effective $25 per participant amount;  
Whereas the National Learn and Serve Challenge is an annual event that takes place from October 6 through October 12 that spotlights the value of service-learning to youth as well as to schools, college campuses, and communities; and  
Whereas the National Learn and Serve Challenge encourages others to launch service-learning activities, and increases the recognition of Learn and Serve America: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the benefits of service-learning in enriching and enhancing academic outcomes for youth, engaging youth in positive experiences in the community, and making more constructive choices regarding their lives;  
(2)encourages schools, school districts, college campuses, community-based organizations, non-profits, and faith-based organizations to work towards providing youth with more service-learning opportunities; and  
(3)expresses support for the goals of the National Learn and Serve Challenge.  
 
Lorraine C. Miller,Clerk.
